—Order, Supreme Court, New York County (Walter Tolub, J.), entered on or about February 1, 2001, which, in an action to recover monies allegedly misdirected in derogation of an irrevocable directive, denied plaintiff’s motion for summary judgment, unanimously affirmed j with costs.
Plaintiffs motion was properly denied on this record, which raises more questions than it answers (see, Kudlack v Landmark Realty Co., 115 AD2d 842, 844), and leaves substantial room for doubt as to the merits of plaintiffs claim of entitlement to the funds at issue (see, Millerman v Georgia Pac. Corp., 214 AD2d 362, 363). Even if we were to find reason to disregard all of the statements submitted by the nonparty former client of defendant law firm, the denial of summary judgment would still be proper, since plaintiff failed to sustain his initial burden of showing an absence of questions of fact (see, Vasquez v City of New York, 210 AD2d 156).
We have considered plaintiffs remaining arguments and find them unavailing. Concur — Nardelli, J. P., Tom, Ellerin, Buckley and Marlow, JJ.